The Surrogate.
The deceased, at the time of Ms death, was a resident of Massachusetts, and Aaron Woodman was appointed administrator of Ms goods and effects at the place of his domicil. Subsequently, in December, 1867, Woodman was also appointed administrator by this court, on proof that the deceased died leaving assets in lilis county. In August, 1869, the letters granted to *364him by this court were revoked, and Charles N. Black was appointed administrator in his place.
The present application is made by Black to compel Woodman to render and settle his account as administrator. . .
It is alleged, in Black’s petition, that Woodman had in his possession personal property belonging to the deceased, at the time his letters were revoked. Woodman liles a verified statement purporting to be an account of his proceedings as administrator, in which he states that, during the time he remained administrator under the letters granted by this court, he did not receive any money or property belonging to the estate in the State of New York, or under the letters granted in the State of New York, and did not receive any at all, during that time, outside of the State of Massachusetts ; but he does not deny that he had in his possession, at the time his letters were revoked, assets belonging to. the estate of the deceased, which were collected under the letters granted in Massachusetts.
The administration granted at the place of the decedent’s domicil was the principal one, and the administration granted here was subsidiary to it; it related exclusively to the assets within this State, and the jurisdiction ofcthis court "is limited to them ; it does not extend to the assets, collected under the letters granted in Massachusetts, and brought into this State (Redf. Prac. [2 ed.], 641, 642; Lynes v. Coley, 1 Redf., 405). It is upon this want of jurisdiction in any other court, to act in such a case, that the right of a court of equity to apply the remedy is founded (McNamara v. Dwyer, 7 Paige, 239 ; Brown v. Brown, 1 Barb. Ch., 189).
*365Woodman cannot, therefore, be made to account.in this court, for the assets collected under the letters granted in Massachusetts and brought into this State; but he may be required to submit to an examination respecting the assets of the deceased in this State liable to be administered under the letters granted here, if the petitioner so desires.
Ordered accordingly.